205 F.2d 958
Lee H. KESSLER et al., Appellants,v.PETTIBONE-MULLIKEN CORPORATION, a corporation, et al.
No. 14779.
United States Court of Appeals Eighth Circuit.
August 11, 1953.

Appeal from the United States District Court for the Northern District of Iowa.
B. T. Perrine, Cedar Rapids, Iowa, Carlton Hill and Donald J. Simpson, Chicago, Ill., for appellants.
Warren C. Horton and Louis Robertson, Chicago, Ill., for appellees.
PER CURIAM.


1
Judgment of District Court vacated, and case remanded for entry of final judgment by consent, etc., on motion of appellants and consent of appellees. 108 F.Supp. 748.